Citation Nr: 0510620	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for residuals of cold 
injury to the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1947 to 
December 1949.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's request to 
reopen his claim for service connection for bilateral hearing 
loss, and service connection for a stomach disorder and 
residuals of a cold injury to the hands.  

The Board of Veterans' Appeals (Board) in August 2003 
remanded the claims to obtain competent medical evidence of a 
nexus between any current gastrointestinal disorder and 
service; and to determine if the veteran had any residuals of 
a cold injury to the hands.  The development ordered has only 
been sufficiently completed as to the issue of service 
connection for bilateral hearing loss.  The Court in Stegall 
v. West, 11  Vet. App. 268 (1998) held that a remand by the 
Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the VA examinations provided in conjunction with 
the claims for service connection for a stomach disorder and 
residuals of a cold injury were inadequate those claims must 
again be remanded.  

The issues of service connection for a stomach disorder and 
residuals of cold injury to the hands being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The audiological evaluations demonstrate the veteran has 
hearing loss by VA standards.  

2.  Competent medical opinions do not relate the veteran's 
current bilateral hearing loss to noise exposure, or to any 
other incident in service.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The August 2000 rating decision denying the veteran's claims 
preceded the passage of the VCAA.  In January 2001 the RO 
issued a statement of the case which included the newly 
passed statute.  In October 2002 the RO issued a supplemental 
statement of the case which included the new regulations 
implementing the VCAA.  The Board remanded the claim in 
August 2003 and instructed VA to properly notify the veteran 
as required by the VCAA.  Letters were sent to the veteran in 
March and June 2004 notifying him of the evidence received, 
what evidence was necessary to support his claim and who had 
responsibility of obtaining evidence.  In October 2002 the 
veteran sent a letter indicating he had no further evidence 
or information to add.  

The Board of Veterans' Appeals (Board) has concluded the RO 
cured any defect in the prior notice to the veteran.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  The RO obtained the veteran's service 
medical records, VA records of treatment and arranged for the 
veteran to be examined by VA in February 2000 and June 2004.  
The veteran did not identify any other relevant records.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Factual Background.  On service entrance examination in 
January 1947 the veteran's hearing was recorded as 15/15 for 
the whispered and spoken voice.   April 1949 records noted 
the veteran had non-suppurative otitis media.  In November 
1949 his hearing was again measured as 15/15 for the 
whispered and spoken voice.  

A VA audiological evaluation in February 2000 revealed the 
veteran had a mild sloping to profound sensorineural hearing 
loss in both ears, with excellent speech discrimination in 
the right ear and a good score for the left ear.  The veteran 
had complained of decreased hearing and difficulty 
understanding.  He also complained of his ears "popping"  
He had a history of ear infections and also exposure to noise 
in service.  An otoscopy revealed scarring of the tympanic 
membrane on the left, the right was unremarkable.  

The February 2000 VA otolaryngology examination included an 
assessment of bilateral sensorineural hearing loss which was 
likely due to presbycusis.  

The veteran submitted statements from two individuals who 
recalled the veteran had trouble with his ears when he 
returned from the service.  

In June 2004 the veteran had a VA evaluation by an 
audiologist.  The veteran reported he was an ambulance driver 
in service.  When picking up and delivering patients he was 
required to be on the runway and was exposed to loud noise 
from propeller driven bombers.  As a result he was exposed to 
a great deal of plane noise.  After service he was employed 
as a truck driver.  He had done some hunting during his 
lifetime.  He had chronic ear infections beginning in 
service.  He had had tinnitus as long as he could remember.  
The audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
70
90
LEFT
55
60
70
80
95

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 66 percent in the left ear.

A moderate to severe sensorineural hearing loss was diagnosed 
in the left ear and a moderately severe to profound 
sensorineural hearing loss was diagnosed in the right ear.  
In the opinion of the VA audiologist the type of hearing loss 
the veteran demonstrated, being sensorineural in nature, did 
not support a tie to his claimed otitis media.  As the 
veteran had left service with hearing within normal limits, 
it was her opinion it was less than likely that his current 
hearing loss and tinnitus were related to military noise 
exposure.  

Analysis.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this instance the veteran has demonstrated that he has a 
bilateral hearing loss by VA standards.  38 C.F.R. § 3.385.  
There is also a record noting the veteran had otitis media 
in-service and the veteran has reported exposure to airplane 
noise in service.  What is missing in this case is any 
competent medical evidence which links the current hearing 
loss to any incident in service.  February 2000 VA records 
related the current hearing loss to presbycusis and the VA 
audiologist stated it was not likely related to either noise 
exposure in service or otitis media.  

The only evidence which relates the veteran's current 
bilateral hearing loss to service are the statements of the 
veteran.  The Board is unaware of any special training or 
qualification of the veteran which would make him competent 
to make a medical diagnosis or relate a specific diagnosis to 
a particular cause.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of competent medical evidence of a causal 
relationship between the current bilateral hearing loss and 
service, service connection is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board has reviewed the claims folder and found the June 
2004 cold injury and gastrointestinal examinations are 
inadequate for rating purposes.  First, the Board noted the 
examinations were both conducted by a physician's assistant, 
not a physician with a background in either specialty.  The 
conclusion that the veteran has arthritis in his fingers is 
not supported by any X-ray findings.  In addition, the 
opinion offered was ambiguous.  The diagnosis included in the 
gastrointestinal examination report was one of symptoms 
rather than a diagnosis of any disorder.  

The veteran's primary complaint has been of tingling in his 
hands and stiffness during the cold season.  As diagnosing 
residuals of cold injury is a rather complex diagnostic 
problem, the Board has concluded a VA examination by a 
specialist in neurology should be conducted to determine if 
the veteran has any residuals of cold injuries to the hands 
in service.  To determine if the veteran has a current 
gastrointestinal disorder, a VA examination by a physician 
must be conducted.  For that reason the claims are remanded 
for further development.  

The claims must be remanded for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since his separation 
from the service for any residuals of 
cold injuries to the hands or a 
gastrointestinal disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  VA should arrange for the veteran to 
be examined by a neurologist to determine 
if he has any residuals of cold injury to 
the hands.  The claims folder should be 
made available to the neurologist in 
conjunction with the examination.  The 
neurologist should be aware service 
records demonstrate the veteran served as 
an ambulance driver in Alaska from August 
1948 to November 1949.  The neurologist 
is asked to diagnose any current disorder 
of the hands, and then indicate whether 
it is at least as likely as not (50 
percent chance) that any current disorder 
of the hands is related to exposure to 
cold in service.  

3.  VA should arrange for a 
gastrointestinal examination by a 
physician to determine if the veteran has 
any current gastrointestinal disorder 
related to his service.  The claims 
folder should be made available to the 
physician in conjunction with the 
examination.  The physician is asked to 
diagnose any current gastrointestinal 
disorder and then indicate whether it is 
at least as likely as not (50 percent 
chance) it is related to service or began 
in service.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


